DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received July 4, 2022:
Claims 2-5 have been canceled as per Applicant’s request.
Claims 1 and 6 are pending.
In light of the arguments (regarding unexpected results showed in the disclosure), the previous prior art rejection has been withdrawn.  Thus the application is in condition for allowance.
Information Disclosure Statement
The information disclosure statement filed July 11, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits.
Allowable Subject Matter
Claims 1 and 6 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 1. 
	Claim1 teaches the electrolyte comprising the elements therein. Notably, the electrolyte requires potassium fluoride, lithium bis(fluorosulfonyl)amide, and a glyme represented by a general formula R1-O(CH2CH2O)n-R2 where R1, R2 = methyl and n=4 (tetraglyme).  Although, US 2016/0087308 (Nakamoto et al.), previously relied upon, recognizes the presence of a glyme, fluoride salt, and alkali metal salt (para 0032, 0037, 0043), the specific combination claimed is not exemplified.  Additionally, potassium fluoride (claimed) is never exemplified (see table 1, where CsF and LiF are exemplified).  Additionally, fig. 5 of the disclosure shows unexpected results regarding the concentration of the active fluoride of a liquid electrolyte; claim 1 is limited to example 1, which shows much higher dissolution than comparative examples 1-3 (using different alkali metal salts than KF, such as LiF, NaF, and CsF (see para 0070)).  No motivation exists to arrive at the claimed invention.  Thus, none of the prior art alone or in combination renders teaches, suggests, or renders obvious the claimed invention.  Since claim 6 is dependent upon claim 5, it is allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759